Citation Nr: 0124277	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the service-connected 
degenerative disc disease of the cervical spine in 
postoperative status, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967, from May 1971 to May 1974, and from August 
1974 to February 1985.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at San Juan, 
Puerto Rico. 

The veteran canceled a hearing at the RO scheduled in October 
2000 at his request.

By letter dated in August 2001, the Board requested that the 
veteran clarify whether he wanted to attend a hearing before 
the Board and that if he did not respond within 30 days, the 
Board would assume that he did not wish to attend a hearing.  
The veteran did not respond to that letter and the Board will 
proceed accordingly. 


REMAND

The service-connected cervical spine disability is rated as 
40 percent disabling under Diagnostic Code 5293.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or neurological findings appropriate to site of 
diseased disc, with little intermittent relief, warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  

On a VA examination in October 1998, the veteran complained 
of numbness of the thumbs, middle finger, index finger and 
right forearm.  During the previous year he reportedly had 
been seen by private physicians on several occasions and was 
treated with medication.  On the physical examination, there 
was objective evidence of severe cervical paravertebral 
muscle spasms.  There was objective evidence of mild weakness 
of all muscles of both hands and arms, with muscle strength 
graded 4/5.  There was severe tenderness to palpation of the 
cervical paravertebral muscles. He had moderate muscle 
atrophy of the thenar eminence of both hands.  He had 
diminished pinprick and smooth sensation on both hands, C5-6 
dermatomes. The diagnoses were degenerative disc disease of 
the cervical spine in postoperative status, recurrent 
posterior herniated nucleus pulposus C4-7 by computerized 
axial tomographic scan, and left C6-7 radiculopathy by 
electromyogram.  

On a VA examination in January 1999, the physical examination 
showed an anterior neck scar, measuring 7 centimeters.  The 
scar was tender, adherent, rough in texture, elevated, 
darkened in comparison to surrounding skin, and moderately 
disfiguring.  It was noted that the scar was associated with 
limited function in cervical spine extension, lateral 
bending, and rotation.  

A March 1999 private medical report noted that the veteran 
had complaints of pain and numbness of the upper extremities 
and shoulders.  A report from Hospital Damas in June 1999 
showed that the veteran had undergone total decompressive C3-
C7 laminectomies for marked canal stenosis and cord 
compression at C4-7 and moderate stenosis at C3-4 and C7-T1.  
R. Del Prado, M.D., a neurosurgeon, reported in June 1999 
that the veteran had developed a spastic quadriparesis 
secondary to cervical cord compression by spondylosis for 
which he underwent major cervical spine surgery with 
excellent results.

On a VA examination in October 1999, history was recorded of 
the June 1999 cervical spine surgery with a diagnosis of 
cervical spondylosis with myelopathy.  The veteran complained 
of muscle fatigue of the neck and shoulders, occasional 
electric-type pain in the posterior shoulder muscles, 
numbness of all fingertips, and decreased strength.  
Tenderness, C5-7, was elicited with midline severe muscle 
spasms of the paravertebral muscles.  There was no postural 
abnormality.  Musculature of the back was symmetrical with a 
midline scar on the posterior neck from the occiput cervical 
midline described as well healed and mild with tenderness to 
palpation.  There was no spasticity of the upper extremities.  
Manuel muscle testing was at 5/5 in muscles enervated from 
C5-T1 dermatomes, including the deltoids, biceps and triceps, 
extensor digitorum communis, flexor carpi naris, and dorsal 
interosseous.  Deep tendon reflexes were 1+ for the biceps, 
triceps, and brachioradialis, bilaterally.  The diagnoses 
were marked canal stenosis and cord compression at C4-C5 and 
C6-C7 levels, moderate stenosis at C3-C5 and C7-T1. 

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.

On the VA examination in October 1998, the veteran reported 
that he had received treatment for his service-connected 
cervical spine disability during the previous year.  The RO 
has not attempted to obtain those records.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.

The United States Court of Appeals for Veterans Claims has 
held that when the Board believes the medical evidence of 
record is insufficient it may supplement the record by 
ordering a medical examination. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

The Board finds that the most recent VA examinations are 
inadequate for evaluation purposes, because they do not 
include sufficient detail for rating the disability at issue 
and that further examination should be conducted on remand. 
38 C.F.R. § 4.2 (2001).  Both examination reports show that 
the veteran has reported numbness of the extremities and 
there are findings on both reports of pain and severe 
cervical spine muscle spasm.  Neither report contains 
adequate neurological findings, including whether there is 
pronounced intervertebral disc syndrome, absent ankle jerk, 
or neurological findings appropriate to site of diseased 
disc.  The veteran should be afforded the appropriate VA 
examination(s), to include consideration of the factors 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40, 4.45 (2001).  All pertinent treatment records 
should be obtained prior to the examination(s).  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and in order to 
obtain the names and addresses of all 
private and VA health care providers who 
have treated him for his service-
connected disability since January 1998. 
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
In addition, all relevant VA treatment 
records that are not currently in the 
claims folder must be obtained.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the current severity of the 
service-connected cervical spine 
disability.  The claims folder must be 
made available to the examiner(s) prior 
to the examination.  All indicated tests 
must be performed, including neurological 
testing and the examination must include 
complete range of motion testing for the 
cervical spine.  The examiner should 
specifically comment whether the veteran 
has intervertebral disc syndrome that is 
either severe, with recurring attacks and 
intermittent relief, or pronounced, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of a 
diseased disc with intermittent relief.  
See 38 C.F.R. § 4.71a including 
Diagnostic Code 5293 (2001).  In addition 
to noting the range of motion for the 
cervical spine, the examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the cervical 
spine due to any of the following: (1) 
pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare-ups. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  After completion of all requested 
development, the RO should review the 
veteran's claims folder on the basis of 
all the evidence of record, to include 
consideration of the propriety of 
assigning a separate rating for surgical 
scar of the cervical spine.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals


